THE THIRTEENTH COURT OF APPEALS

                                     13-14-00207-CR


                                       Justin Olle
                                            v.
                                   The State of Texas


                                    On Appeal from the
                      117th District Court of Nueces County, Texas
                           Trial Cause No. 13-CR-3607-B(S1)


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and rendered

in part and affirmed in part. The Court orders the judgment of the trial court

REVERSED AND RENDERED IN PART AND AFFIRMED IN PART for further

proceedings in accordance with its opinion.

       We further order this decision certified below for observance.

September 17, 2015